DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/2022 has been entered.

The examiner reviewing your application at the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to examiner Jehanne Sitton.

Status of Claims
Currently, claims 1-4,7,9-11,13,22 and 31-42 are pending in the instant application.  Claims 7 and 32-42 are withdrawn from consideration as being drawn to a non elected species.  It is noted that newly added claims 32-42 are directed to non elected species MT-ND3.  Since all claims directed to the elected species: MT-CO3 are not in condition for allowance, the MT-ND3  species has not been rejoined.  Therefore, claims 1-4, 9-11, 13, 22, and 31 are currently under examination. All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  Any rejection not reiterated is hereby withdrawn in view of the amendments to the claims.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 has been amended to recite “the method of claim 22 the therapeutic agent…”.  This phrase is grammatically incorrect and is missing a qualifying word.  It is suggested the claim be amended to recite “of claim 22, wherein the therapeutic agent…”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lopez-Lera (Lopez-Lera et al; Orphanet Journal of Rare Diseases, 8:77, 2013; pages 1-12; cited in the IDS dated 6/4/2019).
With regard to claim 1; Lopez-Lera teaches whole genome RNA expression of PBMCs in type I HEA families (claim 4, 10).  Lopez-Lera teaches measuring gene expression using microarray based gene expression analysis (claim 9) to analyze whole genome RNA expression (page 2, col 2).  Although Lopez-Lera does not teach the expression level of MT-CO3, the claim does not require any particular level of MT-CO3 RNA expression, it only requires measuring, which is inherently taught by Lopez-Lera since the method analyzed differential expression of whole genome RNA (page 4, col 1), which necessarily includes MT-CO3.  With regard to claim 2, although the claim recites a “set consists of 2-10 RNA biomarkers”, claim 1 recites “comprising” which allows for analysis of more RNA than that which is in any particular “set”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lopez-Lera in view of Gao (Gao et al; J Allergy Clin Immunology, 2014, AB32 abstract 117; cited in the IDS dated 6/4/2019).
Lopez-Lera teaches whole genome RNA expression of PBMCs in type I HEA families.  Lopez-Lera teaches measuring gene expression using microarray based gene expression analysis  to analyze whole genome RNA expression (page 2, col 2).  Although Lopez-Lera does not teach the expression level of MT-CO3, the claim does not require any particular level of MT-CO3 RNA expression, it only requires measuring, which is necessarily taught by Lopez-Lera since the method analyzed differential expression of whole genome RNA (page 4, col 1), which necessarily includes MT-CO3.  Although Lopez-Lera teaches analysis in PBMCs rather than plasma or serum, Gao teaches analysis of plasma for circulating extracellular nucleic acid in HAE patients.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date to modify the method of Lopez-Lera and measure expression in plasma as taught by Gao for the purpose of analyzing gene expression of circulating nucleic acids in HAE patients.  
Conclusion
Claims 11, 13, and 22 are objected to for being dependent on a rejected claim.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-0752.  The examiner is a hoteling examiner and can normally be reached Mondays-Fridays from 8:00 AM to 2:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571) 272-0731.  The fax phone number for this Group is (571) 273-8300.  
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/JEHANNE S SITTON/            Primary Examiner, Art Unit 1634